DETAILED ACTION
Claims 1-16 are pending.  Claims 1-16 are rejected.
The instant application claims foreign priority to application No. JP2019-137962 filed on 07/26/2019.
Some of the references used in this rejection can be found in the IDS’ that were considered by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 07/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The claim is directed to a database generation device but does not contain any hardware that could perform the limitations of the claims.  The claim contains a generation unit, looking to the specification, the Examiner found that the generation unit and a processor are mentioned many times but could not find a specific link between them showing that the generation unit must be hardware.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamayama et al., Patent Application Publication No. 2010/0082437 (hereinafter Tamayama).

Regarding claim 1, Tamayama teaches:
A database generation method used in a database generation device that generates a database, the database generation method comprising (Tamayama Paragraph [0091], information providing server comprises a map information management database 25 storing map information):
acquiring user attribute information indicating attributes of a user boarding a mobility that travels from a departure place to a destination in response to an instruction of the user (Tamayama Paragraph [0053], The car navigator terminal 40 and the post car navigator terminal 11 each become a vehicle mounted navigator terminal if it is mounted on a car dashboard, Paragraph [0011], receives a departure time and the route information to the destination from the mobile terminal);
acquiring location information indicating a location of the mobility during traveling (Tamayama Paragraph [0091], the location coordinate information and the business time information, to extract advertisement information 103 effective when the mobile terminal 40 arrives at a location corresponding to a location corresponding to the photographing coordinate information of the picture information 101 (shows obtaining location during travel since a picture is taken during travel)); and
generating a database in which a predetermined place existing between the departure place and the destination of the mobility (Tamayama Paragraph [0091], the location coordinate information and the business time information, to extract advertisement information 103 effective when the mobile terminal 40 arrives at a location corresponding to a location corresponding to the photographing coordinate information of the picture information 101), the predetermined place being specified based on the location information (Tamayama Paragraph [0091], he advertisement information 103 extracted in correspondence with the picture information 101 along a route on a map 100), is associated with the user attribute information (Tamayama Paragraph [0091], transmits the advertisement window 120 to the mobile terminal 40, the advertisement window having the picture information 101 (shows that the advertisement is based on the picture and information)).

Regarding claim 2, Tamayama further teaches:
The database generation method according to claim 1, wherein the predetermined place includes a road through which the mobility passes (Tamayama Paragraph [0034], a road information providing server 30 for providing the car navigator terminal 40, Fig. 2B, shows a road that the car is on), and
the database includes road identification information for identifying the road specified based on the location information (Tamayama Paragraph [0034], a road information providing server 30 for providing the car navigator terminal 40, Fig. 2B, shows a road that the car is on), a date and time of passage through the read (Tamayama Paragraph [0075], If there are a plurality of pieces of post information in one division area, the latest picture can be provided if the post information of the latest date/time is extracted), and the user attribute information, the road identification information, the date and time, and the user attribute information being associated with each other (Tamayama Paragraph [0055], 2B, as a photographing switch of the operation unit 43 is operated, the terminal control unit (not shown) of the post car navigator terminal 11 generates the post information 101, and transmits it to the post management server 12 (this shows the user information, road, date, and time being associated since the car is in a specific spot)).

Regarding claim 3, Tamayama further teaches:
The database generation method according to claim 1, wherein the predetermined place includes a stop place where the mobility stops before reaching the destination (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB), and
the database includes stop place identification information for identifying the stop place at which the mobility has stopped (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB), a date and time at which the mobility has stopped at the stop place (Tamayama Paragraph [0116], there is the coincident address information, the date/time), and the user attribute information, the stop place identification information, the date and time (Tamayama Paragraph [0116], there is the coincident address information, the date/time), and the user attribute information being associated with each other, when itis determined whether the mobility has stopped at the stop place before reaching the destination and it is determined that the mobility has stopped at the stop place before reaching the destination (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB).

Regarding claim 4, Tamayama further teaches:
The database generation method according to claim 3, wherein the determination is made as to whether the mobility has stopped at the stop place before reaching the destination based on whether the mobility has stopped for a predetermined time or more based on the location information (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB, Paragraph [0114], stops for a predetermined time).

Regarding claim 7, Tamayama further teaches:
The database generation method according to claim 3, wherein the stop place identification information includes area identification information for identifying an area including the stop place selected from among a plurality of areas obtained by dividing map information (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB).

Regarding claim 9, Tamayama further teaches:
The database generation method according to claim 8, wherein the stop place includes a plurality of the stop places (Tamayama Paragraph [0033], an access route to a destination and advertisements and a post information collecting system 3 for collecting picture information to be supplied to users), and
an advertisement of a stop place having a maximum difference value among the plurality of stop places is transmitted (Tamayama Paragraph [0116], reception of the data of the stop position, the car navigator management server 20 searches the advertisement information management DB and judges whether the stop position is coincident with the address information in the advertisement information management DB 26 in FIG. 4).

Claims 10 and 11 are rejected in the same manner as claim 1 since they contain the same claim limitations but are merely directed to different embodiments (method vs device vs computer-readable recording medium).  Tamayama teaches a storage unity that stores a post information management DB (Paragraph [0037]).

Regarding claim 12, Tamayama further teaches:
A data analysis method used in a data analyzer that extracts the predetermined place satisfying an extraction condition from the database generated by the database generation method according to claim 1 (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258), the data analysis method comprising:
acquiring the extraction condition (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258);
extracting the predetermined place satisfying the extraction condition from the database (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258); and
outputting analysis result Information including the predetermined place extracted (Tamayama Paragraph [0073], returns the post information to the navigator management control unit 21).

Regarding claim 13, Tamayama further teaches:
The data analysis method according to claim 12, wherein the predetermined place includes a road through which the mobility has passed (Tamayama Paragraph [0100], ends at a predetermined distance after the post car navigator terminal passes the particular position),
the database includes road identification information for identifying the road, a date and time at which the mobility has passed through the road (Tamayama Paragraph [0100], ends at a predetermined distance after the post car navigator terminal passes the particular position), the user attribute information, and a type of the mobility, the road identification information, the date and time (Tamayama Paragraph [0100], a time before a predetermined time), the user attribute information, and the type of the mobility being associated with each other (Tamayama Paragraph [0100], ends at a predetermined distance after the post car navigator terminal passes the particular position),
the extraction condition includes the following: an occupation, an age, and a gender included in the user attribute information (Tamayama Paragraph [0108], profile information such as hobby and taste in addition to the name, gender and age of a member), the occupation, the age, and the gender being selected from all types of occupation, all types of age, and all types of gender (Tamayama Paragraph [0108], profile information such as hobby and taste in addition to the name, gender and age of a member): the date and time of passing through the road that is within a specific time period (Tamayama Paragraph [0100], ends at a predetermined distance after the post car navigator terminal passes the particular position, a time before a predetermined time); and the type of the mobility that is a specific type (Tamayama Paragraph [0053], vehicle mounted navigator terminal if it is mounted on a car dashboard),
a plurality of roads satisfying the extraction condition are extracted from the database (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258),
a number of passes is totaled for each of the plurality of roads extracted (Tamayama Paragraph [0100], ends at a predetermined distance after the post car navigator terminal passes the particular position), and
the analysis result information on a predetermined number of roads in order from a road with a maximum total number, including the road, is output (Tamayama Paragraph [0068], The number setting unit 258 is used for limiting the number of pieces of post information 101 to be displayed).

Regarding claim 14, Tamayama further teaches:
The data analysis method according to claim 12, wherein the predetermined place includes a stop place where the mobility has stopped for a predetermined time or more (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB),
the database includes stop place identification information for identifying the stop place (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB), a date and time at which the mobility has stopped at the stop place (Tamayama Paragraph [0115], stop position and date/time information are stored in the storage unit 47 (Step 342)), the user attribute information, a type of the mobility, the stop place identification. information, the date and time (Tamayama Paragraph [0115], stop position and date/time information are stored in the storage unit 47 (Step 342)), the user attribute information, and the type of the mobility being associated with each other (Tamayama Paragraph [0053], vehicle mounted navigator terminal if it is mounted on a car dashboard),
the extraction condition Includes the following: an occupation included in the user attribute information, the occupation being a specific occupation (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB); a date and time at which the mobility has stopped at the stop place, the date and time being a specific time zone (Tamayama Paragraph [0115], stop position and date/time information are stored in the storage unit 47 (Step 342)); and a type of the mobility, the type of the mobility being a specific type (Tamayama Paragraph [0053], vehicle mounted navigator terminal if it is mounted on a car dashboard),
a plurality of stop places satisfying the extraction condition are extracted from the database (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB),
a number of stops is totaled for each of the plurality of stop places extracted (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB), and
the analysis result information on a predetermined number of stop places in order from a stop place with a maximum total number, including the stop place, is output (Tamayama Paragraph [0068], The number setting unit 258 is used for limiting the number of pieces of post information 101 to be displayed).

Regarding claim 15, Tamayama further teaches:
A data analyzer configured to extract the predetermined place satisfying an extraction condition from the database generated by the database generation method according to claim 1 (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258), the data analyzer comprising:
an extraction condition acquisition unit that acquires the extraction condition (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258);
an extraction unit that extracts the predetermined place satisfying the extraction condition from the database (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258); and
an output unit that outputs analysis result information including the predetermined place extracted  (Tamayama Paragraph [0073], returns the post information to the navigator management control unit 21).

Regarding claim 16, Tamayama further teaches:
A non-transitory computer-readable recording medium configured to record a date analysis program for extracting the predetermined place satisfying an extraction condition from the database generated by the database generation method according to claim 1 (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258), and configured to cause a computer to execute the steps of:
acquitting the extraction condition (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258);
extracting the predetermined place satisfying the extraction condition from the databases (Tamayama Paragraph [0073], extracts the post information 101 optimum to the first division area by referring to the coordinate information of the division area and the set value of the type selecting unit 258); and
outputting analysis result information including the predetermined place extracted  (Tamayama Paragraph [0073], returns the post information to the navigator management control unit 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamayama in view of Halash et al., Patent Application Publication No. 2019/0230206 (hereinafter Halash).

Regarding claim 5, Tamayama teaches parent claim 3.
Tamayama does not expressly disclose:
The database generation method according to claim 3, wherein the determination is made as to whether the mobility has stopped at the stop place before reaching the destination based on whether the mobility has been locked before reaching the destination.
However, Halash teaches:
The database generation method according to claim 3, wherein the determination is made as to whether the mobility has stopped at the stop place before reaching the destination based on whether the mobility has been locked before reaching the destination (Halash Paragraph [0043], interfaces for controlling various vehicle functions (e.g., lock, unlock, star/stop the engine, send a destination to the in-vehicle navigation system, control the climate, radio, other in-vehicle settings, etc.) (Tamayama teaches determining if a vehicle has stopped but not based on locking or engine stop)).
The claimed invention and Halash are from the analogous art of vehicle systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tamayama and Halash to have combined Tamayama and Halash.  One of ordinary skill in the art would recognize that Tamayama already determines whether a car has stopped.  One of ordinary skill in the art would recognize that if a car is locked or the engine is off that the car would be stopped.

Regarding claim 6, Tamayama teaches parent claim 3.
Tamayama does not expressly disclose:
The database generation method according to claims 3, wherein the determination is made as to whether the mobility has stopped at the stop place before reaching the destination based on whether power-off operation or engine stop operation has been performed on the mobility before the mobility reaches the destination.
However, Halash teaches:
The database generation method according to claims 3, wherein the determination is made as to whether the mobility has stopped at the stop place before reaching the destination based on whether power-off operation or engine stop operation has been performed on the mobility before the mobility reaches the destination (Halash Paragraph [0043], interfaces for controlling various vehicle functions (e.g., lock, unlock, star/stop the engine, send a destination to the in-vehicle navigation system, control the climate, radio, other in-vehicle settings, etc.) (Tamayama teaches determining if a vehicle has stopped but not based on locking or engine stop)).
The claimed invention and Halash are from the analogous art of vehicle systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tamayama and Halash to have combined Tamayama and Halash.  One of ordinary skill in the art would recognize that Tamayama already determines whether a car has stopped.  One of ordinary skill in the art would recognize that if a car is locked or the engine is off that the car would be stopped.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamayama in view of Jameel et al., Patent Application Publication No. 2013/0321178 (hereinafter Jameel) and Ferber et al., Patent Application Publication No. 2013/0097012 (hereinafter Ferber).

Regarding claim 8, Tamayama teaches parent claim 3.
Tamayama further teaches:
The database generation method according to claim 3, further comprising: acquiring reservation information including the departure place and the destination input by the user (Tamayama Paragraph [0053], The car navigator terminal 40 and the post car navigator terminal 11 each become a vehicle mounted navigator terminal if it is mounted on a car dashboard, Paragraph [0011], receives a departure time and the route information to the destination from the mobile terminal);
predicting a traveling route from the departure place to the destination (Tamayama Paragraph [0072], The route search unit 22 searches an optimum route 110 to the destination by referring to the map information management DB 25);
extracting the stop place existing near the traveling route from the database (Tamayama Paragraph [0114], position information of the car navigator terminal 40 is monitored so that it is possible to provide stop information at the position coincident with the address information of an advertiser stored in the advertisement information management DB);
Tamayama does not expressly disclose:
calculating a first probability of stopping at the stop place extracted when an advertisement for promoting the stop place extracted is not distributed, and a second probability of stopping at the stop-place when the advertisement is distributed;
However, Jameel teaches:
calculating a first probability of stopping at the stop place extracted when an advertisement for promoting the stop place extracted is not distributed, and a second probability of stopping at the stop-place when the advertisement is distributed (Jameel Paragraph [0169], driver interface unit 478 may display and/or announce an advertisement for that particular franchise (thus increasing the chance that the driver might stop at that location) (shows two probabilities since there is an increase of stopping));
The claimed invention and Jameel are from the analogous art of vehicle systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tamayama and Jameel to have combined Tamayama and Jameel.  One of ordinary skill in the art would recognize that an advertisement displayed for a franchise would have a different probability of a driver stopping.  Tamayama already teaches a driver stopping and advertisements.
Tamayama in view of Jameel does not expressly disclose:
calculating a difference value between the first probability and the second probability; and
transmitting the advertisement based on the difference value.
However, Ferber teaches:
calculating a difference value between the first probability and the second probability (Ferber Paragraph [0004], "ad" is also meant to include any content, including information or messages, as well as advertisements, such as, but not limited to, Web banners, product offerings, special non-commercial or commercial messages, or any other sort of displayed or audio information, Claim 21, which of the first advertisement and the second advertisement has a higher probability of selection for advertisement requests of the plurality of advertisement requests; and serving the first or second advertisement with the higher probability of selection in response to each advertisement request until a total target number of clicks or impressions is met); and
transmitting the advertisement based on the difference value (Ferber Paragraph [0004], "ad" is also meant to include any content, including information or messages, as well as advertisements, such as, but not limited to, Web banners, product offerings, special non-commercial or commercial messages, or any other sort of displayed or audio information, Claim 21, which of the first advertisement and the second advertisement has a higher probability of selection for advertisement requests of the plurality of advertisement requests; and serving the first or second advertisement with the higher probability of selection in response to each advertisement request until a total target number of clicks or impressions is met).
The claimed invention and Ferber are from the analogous art of advertisement systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tamayama in view of Jameel and Ferber to have combined Tamayama in view of Jameel and Ferber.  One of ordinary skill in the art would recognize that Tamayama teaches advertisements and Jameel teaches an increase in stopping when displaying an advertisement.  One of ordinary skill in the art would recognize that a decision could be made based on the combination of these references since Ferber teaches comparing advertisements while Jameel teaches an increase in stopping based on the advertisement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164